DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 3 recites the word “hosing”. The Examiner believes it should read “housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140287802 A1 (Walker et al., hereinafter Walker) in view of JP H119321 A (Shizuo et al., hereinafter Shizuo).
Regarding claim 1, Walker discloses a mobile phone cover (fig. 1, “case 10”) providing passive noise reduction (par. [0010], “a case for handheld wireless devices…sound filter is disposed in the filter compartment and configured to reduce sound received by the microphone due to moving air”) in a wave guide like arrangement  (figs 1, 4-5, 9-10, where at least “first filter compartment 40a” provides a waveguide-like arrangement for air/waves/signals to pass from the outside “opening 24” and direct the 
a supporting frame having an outer periphery side face running around a periphery of the mobile phone housing when mounted onto the mobile phone (figs. 1, 3 and par. [0027], “case body 12… walls 14, 16, 18, [22] define a device well 21 that is sized and configured to receive a handheld wireless device 2”);
 	the periphery side face (figs 1 and 3, “walls 14, 16, 18, 20” forming the periphery side surface) has an upper outer end surface (figs. 1 and 3, “upper edge 12c” of “upper end wall 18”), and a first outer lower end surface (figs 1 and 3, “ends 32a, 34a define a lower boundary 21a of device well 21 at lower end portion 80 of case 10”); 
where the mobile phone cover (“case 10”) is arranged with an extension element  (figs 1, 3 and par. [0027], portion having “predefined distance 36” found between “lower boundary 21a” and “lower edge 12d” of “lower end wall 22”) extending out from the first outer lower end surface of the supporting frame (figs 1 and 3, “lower boundary 21a”), thereby providing a second lower end surface (figs 1 and 3, “lower edge 12d” of “lower end wall 22”) of the supporting frame running in parallel with the first outer lower end surface (“lower boundary 21a” and “lower edge 12d” of “lower end wall 22” are parallel to each other);
the parallel first and second end surfaces define[s] an inner compartment  in between the supporting frame and the first and second end surfaces (fig. 3 and par. [0030], “filter compartment 40”); 
the compartment is filled with a body (figs 1, 3, 9, 10 and pars. [0044]- [0045], “Device lower end portion 4 also preferably abuts and slightly compresses sound filters 100a, 100b, which are biased to extend in an uncompressed state beyond filter compartments 40a, 40b”, where the “Reticulated foam” fills compartments 40a, 40b and has a little bit of overflow) made of a porous material  (par. [0039], “Reticulated foam…many other materials…such as soft open-cell foams (e.g., polyester or polyurethane) and layers or pieces of woven nylon fabric, tissue, cloth, neoprene foam (polychloroprene) and other sound dampening materials”) covering at least one microphone audio input opening (figs 1, 3, 9, 10 and pars. [0044]- [0045], “compartments 40a, 40b…microphone opening 5 and speaker opening 6 abut sound 
Walker discloses a microphone opening that coincides with the opening of the wireless device microphone located at the bottom edge of the case.
However, Walker does not specifically disclose a covered bottom side of the compartment located opposite an upper surface side of the compartment faced upwards towards a display side of the mobile phone when the cover is mounted; and 
 where an opening in the upper surface of the compartment is arranged located above the at least one microphone audio input opening.
In related art concerning a carrying case for a portable telephone, Shizuo discloses a covered bottom side of the [compartment] located opposite an upper surface side of the [compartment] faced upwards towards a display side of the mobile phone when the cover is mounted (fig. 2B, connecting portion 12“corresponding to a back portion facing towards “window 112” side of “mobile phone 1A”);
 where an opening in the upper surface of the [compartment] is arranged located above the at least one microphone audio input opening (fig. 2A, “the hole 141 for the front microphone 5”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Shizuo’s teachings about having an opening of a protective cover faced towards the display of a mobile device with the phone case with wind filter disclosed by Walker because one of ordinary skill in the art would have recognized that modifying the position of the opening of the filter compartment 40 to face the same direction of the display would constitute a mere design consideration with the predictable results of allowing the air noise entering through the case hole to be dampened/attenuated/eliminated by the filter/foam located in the compartment before it reaches the microphone of the wireless device.  In addition, applicant’s background discloses where the location of the microphones vary from one telephone to another. Therefore, the location of the microphone opening in the protective case can be modified accordingly without exercising undue burden, so that different models of telephones can get the benefit of having air noise free when receiving voice signals with the microphone.

Regarding claim 3, Walker and Shizuo disclose all the limitations of claim 1. Walker further disclose  where the extension element of the supporting frame is constituted by a material having an adapted acoustic impedance adapted to a typical range of frequencies of speech signals from humans ((par. [0005], “user’s voice” requires frequencies in a range from 300Hz to 4000Hz where the materials used would require impedances based on the these frequencies).
Regarding claim 4, Walker and Shizuo disclose all the limitations of claim 1. Walker further discloses  where at least one cut-out is arranged on a location on the first lower end surface of the supporting frame coinciding with the location of the at least one microphone input opening on the mobile phone housing (figs. 4 and 10, “opening 24” coincides with “microphone opening 5”, where the location is a mere design consideration).
Regarding claim 5, Walker and Shizuo disclose all the limitations of claim 1. Walker further discloses  where at least one cut-out is arranged on a location on the second end surface of the supporting  frame coinciding with the location of the at least one microphone input opening on the mobile phone housing (figs. 4 and 10, “opening 24” coincides with “microphone opening 5”).
Regarding claim 6, Walker and Shizuo disclose all the limitations of claim 1. Walker further discloses where the supporting frame is arranged with at least one extension element on any side faces of the supporting frame (figs 1, 3 and par. [0027], portion having “predefined distance 36” found between “lower boundary 21a” and “lower edge 12d” of “lower end wall 22”), where a specific side face of the supporting frame having an extension element covering at least one microphone input opening (figs. 4 and 10,  covering  “microphone opening 5”).
Regarding claim 7, Walker and Shizuo disclose all the limitations of claim 1. Walker further discloses where the supporting frame has an open backside (fig. 1, “planar case body 12”). 

Regarding claim 13, Walker and Shizuo disclose all the limitations of claim 1. Walker further discloses where the porous material comprises a rubber foam or a sponge like material (par. [0039], “Reticulated foam…many other materials…such as soft open-cell foams (e.g., polyester or polyurethane) and layers or pieces of woven nylon fabric, tissue, cloth, neoprene foam (polychloroprene) and other sound dampening materials”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Shizuo and further in view of US 20150111623 A1 (Hegemier et al., hereinafter Hegemier).
Regarding claim 8, Walker and Shizuo disclose all the limitations of claim 1. Walker further discloses where the supporting frame has a covered, or partly covered backside fig. 1, “planar case body 12”).
Walker does not specifically disclose where the backside is constituted by a stiff material like a steel plate or similar materials.
In related art concerning personalizing an appearance of a consumer product, Hegemier discloses where the backside is constituted by a stiff material like a steel plate or similar materials (fig. 6A and par. [0056], “the substrate [63] of the structure 3 may be made of…metal…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hegemier’s teachings about utilizing metal as the material for the backside plate with the phone case disclosed by Walker because one of ordinary skill in the art would have recognized that the material used is a mere design consideration; however, choosing metal would provide durability and would make it more resistant to impact when dropped from a certain height.
Regarding claim 9, Walker and Shizuo disclose all the limitations of claim 1. 

Hegemier discloses where  the covered backside has at least one cut-out located above a microphone input opening on the mobile phone housing when the cover is pulled over the mobile phone housing (fig 6A, opening “63a”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hegemier’s teachings where the covered backside has at least one cut-out located above a microphone input opening on the mobile phone housing when the cover is pulled over the mobile phone housing with the phone case disclosed by Walker because one of ordinary skill in the art would have recognized that the number, location and shape of  cut-outs and openings are a mere design consideration based on the requirements of the mobile device and the type or brand of the device.
Regarding claim 10, Walker, Shizuo and Hegemier disclose all the limitations of claim 9. 
Walker does not specifically disclose where a frame is arranged around the cut-out over the microphone input location holding a body made out of a porous material.
Hegemier discloses where a frame is arranged around the cut-out over the microphone input location holding a body made out of a porous material (pars. [0052]-[0053], “openings or cutouts for functional items of the electronic component like…microphones… These collage openings 6 may take on a variety of different shapes and sizes and may vary in number depending on the number of collage openings that are desired”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hegemier’s teachings where a frame is arranged around the cut-out over the microphone input location holding a body made out of a porous material with the phone case disclosed by Walker because one of ordinary skill in the art would have recognized that the location, size and shapes of the openings and cut pots are a mere designer’s choice as disclosed by Hegemier (par. [0053]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20120177239-A1 (Lee et al.) discloses a removable case with wind noise protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
11/28/2021



/ANKUR JAIN/Primary Examiner, Art Unit 2649